DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are directed to reading data using error correction techniques from a memory having selectively inverted data indicated by inversion bits.  The prior art of record teach: storing or detecting inverted data in memory (US 6563745, 9494647, 6996660, 6292868); majority bit detection including bit inversion (US 8767483, 7102544); and reading data using ECC for a memory having selectively inverted bits (US Pub. 2003/0066005).  
However, none of the prior art of record teach or fairly suggest: replacing a subset of the data bits and a subset of the control bits; identifying one or more errors in the data bits after the subset of the data bits is replaced; and determining, concurrent with the identification of one or more errors in the data bits, whether a majority of the inversion bits indicates that the data bits are in an inverted state; in addition to each and every other limitation as recited in the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111